Citation Nr: 0808630	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-27 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for narcolepsy with hypnogogic 
hallucinations.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
October 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision by the RO.

In a statement submitted in February 2008, the veteran's 
representative raised the issue of clear and unmistakable 
error (CUE) in a June 1977 decision by the RO which denied 
the veteran's claim of service connection for narcolepsy.  
This issue has not been adjudicated by the RO.  It is 
therefore referred to the RO for such additional action as 
may be appropriate.


FINDINGS OF FACT

1.  By a June 1977 decision, the RO denied service connection 
for narcolepsy with hypnogogic hallucinations.  The veteran 
did not appeal that decision and it became final.
 
2.  Additional medical evidence has been received since the 
June 1977 decision, but it does not raise a reasonable 
possibility of substantiating a claim of service connection 
for narcolepsy with hypnogogic hallucinations.


CONCLUSIONS OF LAW

1.  The June 1977 decision denying service connection for 
narcolepsy with hypnogogic hallucinations is final.  38 
C.F.R. §§ 19.112, 19.118 (1976).

2.  New and material evidence has not been received to reopen 
the veteran's claim of service connection for narcolepsy with 
hypnogogic hallucinations.  38 U.S.C.A. §§ 1110, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's application to reopen his 
prior denied claim of service connection, VCAA notice letters 
were sent on September 13, 2004, and September 17, 2004, 
prior to the RO's November 2004 decision.  Those letters 
informed the veteran of the evidence necessary to establish 
service connection and of the need for new and material 
evidence in order to reopen his prior denied claim of service 
connection.  He was notified of his and VA's respective 
duties for obtaining evidence.  He was asked to send 
information describing additional evidence for VA to obtain, 
and to send any medical reports that he had.  

The Board acknowledges that the letters did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that no 
new and material evidence has been received to warrant 
reopening of the claim of service connection for narcolepsy.  
Consequently, no rating and no effective date will be 
assigned.  Under the circumstances, the Board finds that the 
notice was sufficient for purposes of deciding the present 
appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  Because the RO determined that 
the veteran had not presented any new and material evidence 
to warrant reopening his prior denied claim of service 
connection, he was not afforded a VA examination relating to 
his current claim to reopen.  The veteran has not identified 
and/or provided releases for any other relevant evidence that 
exists and can be procured.  Therefore, no further 
development action is warranted.

II.  The Merits of the Veteran's Claim

By a June 1977 decision, the RO denied service connection for 
narcolepsy associated with hypnogogic hallucinations.  The 
veteran did not appeal this decision and it became final.  
Claims to reopen were denied in July 1981 and June 1983.  
Therefore, new and material evidence must be received in 
order to reopen the veteran's claim of service connection for 
narcolepsy with hypnogogic hallucinations.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. § 3.156(a) 
(2007). "Material" evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007). In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).

The veteran's initial claim of service connection for 
narcolepsy was denied in June 1977 because the RO determined 
that,  the evidence tended to establish narcolepsy symptoms 
prior to service, with no progression of symptomatology 
during active duty.  The evidence the RO had for 
consideration consisted of the veteran's service medical 
records from October 1958 to October 1961, VA treatment 
reports from April 1973 to May 1977, including a November 
1976 VA general medical examination and neuropsychiatric 
examination, and a report of VA hospitalization from April 
11, 1977 to April 23, 1977.  The RO noted in its decision 
that a Board of VA physicians furnished an opinion in May 
1977 that the veteran had narcolepsy associated with 
hypnogogic hallucinations and cataplexy, and that probable 
onset was in September or October 1958.

In connection with the current application to reopen, the 
veteran has presented treatment reports from the St. Louis 
VAMC for the period from June 8, 2004 to July 29, 2004.  
Review of these records showed that the veteran was receiving 
follow-up care for various ailments.  There was no evidence 
of treatment for narcolepsy.  Although narcolepsy was 
mentioned in a past medical history list, there was no 
indication that he currently suffered from the condition. 












	(CONTINUED ON NEXT PAGE)
The Board finds that, while the evidence provided by the 
veteran is new, it is not material.  The evidence does not 
show a current diagnosis of narcolepsy, or that the condition 
was incurred during active military service or aggravated 
beyond normal progression in service.  Therefore, the 
evidence does not raise a reasonable possibility of 
substantiating the veteran's claim, and the application to 
reopen must be denied.


ORDER

The application to reopen a claim of service connection for 
narcolepsy with hypnogogic hallucinations is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


